I welcome
the opportunity and the honour afforded me to speak on
behalf of Gabon at this session of the Assembly which,
although a regular one, is no less an exceptional one.
Indeed, not only does this session prepare us to
enter fully into the third millennium but also, and
above all, it is being held at a time in the history of
humankind that gives rise to new encouraging
prospects in the minds of men throughout the world for
a better future.
This is why, Mr. President, we welcome your
election to the presidency of the fifty-fifth session of
the Assembly.
We are in fact convinced that your qualities as a
statesman and your wealth of personal experience are a
guarantee for the success of our work.
With this in view, Gabon, as a Vice-President,
will give you its full cooperation so that this session
might effectively meet our expectations.
I am pleased to express my deep gratitude to your
predecessor, Mr. Theo-Ben Gurirab, Minister for
Foreign Affairs of the Republic of Namibia, for the
efficient way in which he discharged his mandate.
We, in our turn, would like to warmly welcome
the State of Tuvalu, which has just joined the great
family of the United Nations.
I should like to pay a sincere tribute to our
Secretary-General, Mr. Kofi Annan, for his steadfast
efforts to realize the ideals of our Organization.
It has been 55 years since We the peoples of the
United Nations decided to maintain international
peace and security, to achieve international cooperation
in solving international economic and social problems
and in encouraging respect for human rights and
fundamental freedoms without distinction as to race,
language or religion.
These are the primary missions set out in the
United Nations Charter, which, in Article 55,
recommends the creation of conditions of stability and
well-being necessary for peaceful and friendly relations
among  and, I would add, within  nations.
The San Francisco Charter clearly established a
close correlation between peace and development.
Indeed, without peace there can be no development,
and without development there can be no just and
lasting peace. We acknowledge that it is difficult to
create conditions of increased prosperity for the
greatest number in an environment where chaos and
disorder reign. In this regard, the case of Africa is
particularly revealing. When, after the end of the cold
war, the world seemed to be developing towards a
promising situation because of the gradual reduction of
inter-State conflicts, the African continent suddenly
fell victim to armed confrontations of unprecedented
violence. Dormant antagonisms have been reawakened,
with the primary manifestation being the clash of arms
and disdain for fundamental humanitarian norms.
Several of our countries have come under the
yoke of warlords and become chaotic, ungovernable
entities that now require humanitarian assistance.
Despite the 50 or so peacekeeping operations that it has
undertaken since the creation of the United Nations,
the Security Council has shown its limitations in the
face of crises, especially in Africa. The Democratic
Republic of the Congo, Angola, Sierra Leone and
Somalia are all cases that, in recent memory, have put
the solidarity of the United Nations to the test.
In the area of development, the world has seen
unprecedented economic progress in the past 55 years.
Countries that were underdeveloped not very long ago
have become dynamic centres of world economic
activity. But there is another fact: the vast majority of
our countries and peoples remain desperately poor.
In his message to commemorate the World Day of
Peace, His Holiness Pope John Paul II wrote,
At the beginning of a new century, the one
issue which most challenges our human and
Christian consciences is the poverty of countless
millions of men and women.
According to the report (A/55/1) of the Secretary-
General on the work of the Organization dated
20

30 August 2000, almost half of the world's population
must content itself with living on less than $2 per
person per day. So it is that 300 million Africans do not
have even $1 a day on which to subsist. Furthermore,
this poverty is being made worse, in particular by the
rapid spread of AIDS, another scourge that has
ravaged, brought suffering to, divided and decimated
entire families in Africa and throughout the world. In
some African countries, AIDS has even become the
main cause of death.
These are factors for destabilization. While they
are all different, together they create disorder and make
international relations uncertain. But I do not intend
merely to provide a list of all the evils with which the
Assembly is only too well acquainted and the United
Nations is constantly dealing. Nor should we neglect
the efforts undertaken and the progress achieved.
Rather, I should like to stress  here I am in
agreement with the Assembly  that the United
Nations and the multilateral system do not have
sufficient resources to face these major challenges. We
have been working at this for a long time now. We
cannot now give in to discouragement. We are duty-
bound to give the necessary impetus to our action.
How are we to do this? First, by moving from a
culture of war to a genuine culture of peace. Gabon's
dedication to the ideal of peace, which is a constant
element of its foreign policy, draws its strength from
the same roots as the Bantu civilization. We have a
duty to give pride of place to the virtues of dialogue
and tolerance among peoples and nations  virtues
that we practise in our homes and families, and that my
country, through the personal intercession of President
Omar Bongo, a tireless mediator, has made into a
principle of political and diplomatic culture.
We must therefore return to our roots. That is, we
should go back to those traditional precepts that have
greater force today than ever before, given that today,
peace is most often threatened not from outside our
territories but from within. We must adapt the United
Nations Charter to these new situations, in particular
by adjusting the mandate of the Security Council with
regard to internal crises.
It is in this context that we welcome the issuance
of the report of the Panel on United Nations Peace
Operations, presided over by Mr. Brahimi. We are
convinced that this report will help to promote a new
approach to peacekeeping operations. Although
peacekeeping operations are necessary as a means of
responding, they are nevertheless insufficient. What is
at stake in the third millennium is not simply the
achievement of ceasefires among adversaries in open
conflicts, but the ability to nip conflicts in the bud
through action designed to eliminate the deep-rooted
causes of violence.
An important step would be the creation or
strengthening of regional security machinery to allow
us to resolve conflicts through dialogue and
negotiation, thus enabling us to considerably reduce
military expenditure and allocate the resources thereby
released to other development needs.
At the subregional level, therefore, Gabon is
contributing, in cooperation with the other States of
Central Africa, to the establishment of a climate of
confidence after implementing preventive diplomacy.
The heads of State of our subregion have, for
example, set up the Council for Peace and Security in
Central Africa (COPAX), a body for military and
political cooperation between the member States of the
Economic Community of Central African States, to
promote measures to maintain and consolidate peace
and security. COPAX has a multinational force for
Central Africa and an early-warning mechanism for
Central Africa.
The Gabonese Government has taken practical
and financial steps for the effective start of MARAC's
activities, for which it is the headquarters. However, it
goes without saying that it is with the support of the
United Nations and other partners that this instrument
will play its role fully.
In a broader regional context, a similar
framework for joint action, cooperation, development,
prevention, management and conflict resolution, the
Gulf of Guinea commission, made up of neighbouring
Nigeria and seven coastal central African States, was
created on 19 November 1999 in Libreville.
Finally, it is important to strength the multilateral
disarmament and non-proliferation machinery. Gabon,
which ratified the Convention banning anti-personnel
landmines, the Convention banning chemical weapons
and the Treaty banning nuclear testing, will continue to
actively support international disarmament efforts by
encouraging the process that has been set in motion of
combating the illicit trade in light arms and small
weapons. The convening, in the summer of 2001, of an
21

international conference on that trade is important,
since it is quite clear that most conflicts in Africa and
elsewhere in the world are fed by traffickers in arms,
drugs and diamonds, and are supported by, among
other things, a number of major multinational
corporations that benefit from ill-gotten gains,
providing arms and drugs to the conflict zones and
participating in money-laundering operations.
We also unreservedly support the creation of the
International Criminal Court, and strongly advocate the
rapid entry into force of the Rome Statute.
With regard to strengthening the fight against
poverty and the initiation of new cooperation in the
service of development, the African continent accepts
that it bears the primary responsibility for its economic
recovery and that success in this task depends mainly
on its own efforts. But, at a time when the world is
happily entering the twenty-first century, Africa,
marginalized, is prey to destitution and poverty. The
scope of the crisis it is experiencing and the importance
of the resources to be made available require that the
international community support its efforts through
increased concessional resources, expansion of
commerce and trade and debt relief.
Cooperation on this painful issue of poverty was
discussed last January in Libreville by the heads of
State and Government of sub-Saharan Africa and the
Bretton Woods institutions, at a conference where a
new approach to poverty eradication was proposed,
with a target date of 2015. During that economic
summit the heads of State and Government made
recommendations on considering the continent's
prospects at the dawn of the new millennium and on
the challenges to be faced in speeding up economic
growth and eradicating poverty.
There is no doubt that poverty eradication
requires much quicker economic growth, with its fruits
benefiting the greatest number. In this regard, social
justice is a useful guide if we wish development and
economic growth to produce beneficial results that are
more equitably shared.
Our heads of State and Government committed
themselves to redoubling their efforts to promote solid
and sustainable growth in order to reduce poverty.
Furthermore, they reiterated their determination to
speed up the process of subregional and regional
integration already begun with the creation of the
African Union this year in LomÈ.
An open and interdependent world needs
mechanisms to retain its balance and to help promote
justice by preventing aggression against individuals
and nature. It also needs participation in development
for all countries and peoples and efficiency in
economic relations by encouraging transparency,
predictability and stability in international relations.
One solution would be  and on this point I
agree with the view of many experts  for
international development cooperation to cover not
only assistance, but also all activities necessary to
guarantee sustainable development throughout the
world based on the individual.
We could then agree that development assistance
first contributes to creating national conditions for
development and to combating poverty, which is
obviously incompatible with justice, popular
participation and effectiveness.
As necessary as the achievement of food self-
sufficiency throughout the world may appear, the
national capacity of the developing world should be
strengthened in order to facilitate the effective
implementation of international agreements on
environmental protection, trade liberalization,
macroeconomic management and banking supervision,
which are so essential to the proper functioning of a
globalized economy.
Looking back at history, one can see that after the
Second World War development cooperation was
synonymous with solidarity and aid: assistance from
the richest countries to the poorest. It is time for this
cooperation to be transformed, made more dynamic
and, above all, become part of the new fact of
globalization.
The recent ministerial meeting initiated by Mr.
Mark Malloch Brown, the Administrator of the United
Nations Development Programme (UNDP), highlighted
the need to strengthen the institution's capacity in order
to fulfil its mission more effectively. This
strengthening is particularly necessary, since today,
more than ever before, it is not possible to conceive of
development without taking environmental
requirements duly into account. UNDP could, for
instance, intensify its assistance to countries that draw
part of their resources from forest products to achieve
sustainable and ecologically viable management of the
forests.
22

With regard to strengthening protection of the
environment, the debate under way in the United
Nations, which consists of blaming only the forest
countries, is unjust, since we know that the greenhouse
gas emissions produced by the industrialized countries
are largely responsible for the harm done to our planet.
Passing responsibility back and forth would not be
constructive. To the contrary, we should rather search
together, in the spirit of the 1992 Rio Conference, for
ways and means to enable us all to preserve the balance
of our natural ecosystem.
I turn to the alleviation of the crushing external
debt burden. On this crucial point, my country devotes
nearly half its annual budget to repaying debt, thereby
compromising its efforts and chances for development.
The debt relief mechanisms advocated in recent years
have been discriminatory with regard to our country by
excluding us from their application. We say that the
reasoning is unfair, being based on our high per capita
gross domestic product, without taking into account
either our ability to pay or the seriously
disproportionate distribution of national income
between capital, labour and taxation.
A study carried out recently by a team of
university specialists in Gabon shows that less than 40
per cent of our gross domestic product is likely to
cause a multiplier effect locally.
The peculiar situation of Gabon, the only country
in the so-called intermediate-income category in sub-
Saharan Africa, is due to the fact that its wealth is
produced by, and for, external protagonists.
Thus the appeal made to the international
community for a fairer treatment of my country's debt
and that of others is not simply a form of begging.
What is at stake is the strengthening of the
international trading system for the benefit of all, so
that globalization, as the Secretary-General has quite
rightly said, might become a positive force for all of
humankind. The debt problem remains a major source
of concern for African countries, not just my own. We
believe that our partners should show some
imagination rather than coming up with the same tired
solutions.
That is why, in considering the debt problem,
account should be taken not only of socio-economic
indicators but also of the efforts made by a State to
combat poverty and the deterioration of the
environment. We will say it again: helping the South
helps the North and helps everyone.
The status of the developing countries,
particularly those of Africa, requires broad-based
action on the part of the international community in
order to translate into reality our duties of solidarity
towards peoples.
Official development assistance continues to
decline. Following up on the recommendations of the
Copenhagen World Summit for Social Development,
recently reaffirmed in Geneva, my country, in its fight
against poverty, is now implementing the 20/20
initiative  that is, 20 per cent of its national budget
and 20 per cent of official development assistance are
allocated to basic social services. We all know here that
the 20/20 initiative is an excellent way to combat
poverty.
Regrettably, Gabon's efforts have been hampered
by the dizzying decline in official development
assistance and its exclusion from the benefits of
external concessional financing.
I turn now to the protection of vulnerable peoples
and the fight against HIV/AIDS.
Another aspect of political and social problems in
Africa and throughout the world is the status of women
and children in society. In my country, women have the
same rights as men. Our educational system ensures
free schooling for all school-age children, in the
interests of the Gabonese nation as a whole. School
enrolment has risen from 27 per cent in 1950 to more
than 90 per cent today.
Furthermore, my country is resolutely committed
to promoting and protecting the rights of the child.
Accordingly, we hosted in February 2000 in Libreville
an international conference on trafficking in children
and on child labour.
We call for the implementation of the
recommendations of that conference, which are a direct
follow-up to the United Nations Convention on the
Rights of the Child and its two additional Protocols,
signed here by the head of State of Gabon.
Regarding the campaign against HIV/AIDS, I am
pleased to inform the Assembly that, at the initiative of
President Bongo, the Gabonese Government has just
created a national solidarity fund to combat this
pandemic. Gabon believes that the creation of an
23

international solidarity fund to combat AIDS would no
doubt help the 35 million people stricken with this
illness, the majority of whom are in developing
countries, especially in Africa.
I turn now to the reform and restructuring of the
United Nations system. In his report entitled We the
peoples: the role of the United Nations in the twenty-
first century, the Secretary-General emphasized the
need to renew the United Nations. This renewal
requires that we identify the major assets of the United
Nations, rebuild its infrastructure and information-
technology capacities, and continue the peaceful
revolution  that is, the reforms begun in 1997.
In this context, it is necessary to revise the scale
of assessments. It is in the interest of us all that we
readjust the scale of assessments, so that the burden of
the Organization's expenditures, and thereby its
freedom of action, does not rest on the shoulders of
only a few Member States.
The current millennium, a symbol of divine
generosity and perfection to which we are bearing
witness, has the potential to give rise to further
progress in the building of a more just and peaceful
world. Every nation represented here is a reflection of
humankind, whose common values were recalled by
the founders of the United Nations. Humanity is itself
in the image of God, and we must therefore together
bring to fruition the precious gifts bestowed by our
Creator: love, peace and freedom.
The United Nations must retain what has shown
itself to be tried and true, adapt where necessary and
devise new forms of regulation.








